Title: From George Washington to Major General William Heath, 22 August 1776
From: Washington, George
To: Heath, William



Dr Sir,
New York Augt 22d 1776.

As the Enemy must pass this place before they can attempt the Posts above, and as your Troops there, are new augmented, I would have you pick out a body of about Eight hundred or a thousand light active men, and good Marksmen (Including the light Infantry and Riflemen) ready to move this way upon the appearance of the Shipping coming up, or upon the commencement of the Canonade of any of our Works.
By the time these Troops get in to the flat grounds of Harlem they will be able (especially if you send a Horseman or two on before for Intelligence which will be proper) to determine

whether the Ships Intend higher up than this Neighbourhood and regulate themselves accordingly.
There is a road out of the Harlem flat Lands that leads up to the Hills & continues down the North River by Bloomingdale—Delancys &ca which road I would have them March as they will keep the River in sight and pass a tolerable Landing place for Troops in the Neighbourhood of Bloomingdale. this Detachment should bring a couple of light field Pieces.
I think two, or even four pieces of Cannon might be spared from Fort Washington to the Post ovr the Bridge—But query whether it might not do to run them from thence when occasion shall seem to require it as that Post never can be attacked without sufficient notice to do this—Colo. Knox will have four Carriages ready for that place immediately if we have not other Imployment upon hand—which General Putnam who is this Instant come In seems to think we assuredly shall this day as there is a considerable Imbarkation on board of the Enemy’s Boats. I shall therefore only add that you should delay no time in forming your Detachment for our Aid—or your own Defence as Circumstances may require. Yrs &ca in haste

Go: Washington

